Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3-11, and 13-23 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Reilley Keane on 03/24/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please make the following changes to claims 1, 11 and 21:

multiple Point-of-Presence (POP) interfaces, which are distributed in a Wide-Area Network (WAN) and are configured to communicate with at least a client and a server connected to the WAN; and 
one or more processors, which are coupled to the POP interfaces and are configured to:
assign respective Internet Protocol (IP) addresses to the client and to the server, wherein assigning the respective IP addresses to the client and to the server comprises embedding, in the IP addresses, state information comprising embedded routing information that includes a definition of a complete routing path between the client and the server for routing network traffic between the client and the server, wherein the complete routing path comprises a partial or a complete list of POP interfaces to traverse between the client and the server; and
route the network traffic over the WAN between the client and the server, in a stateless manner, based on the state information embedded in the IP addresses, wherein routing the network traffic over the WAN between the client and the server comprises:
receiving, from the server, one or more packets comprising the complete routing path between the client and the server, and
routing the one or more packets based the complete routing path between the client and the server, wherein the one or more packets are routed to the client without removing the state information embedded in the IP addresses.

2.	(Canceled).



4.	(Previously Presented)	The system according to claim 1, wherein embedding the state information in the IP addresses comprises embedding, in the IP addresses, additional state information comprising a definition of a policy related to the server or the client.

5.	(Previously Presented)	The system according to claim 4, wherein the one or more processors are configured to enforce the policy, in a stateless manner, based on the definition of the policy included in the additional state information embedded in the IP addresses.

6.	(Previously Presented)	The system according to claim 1, wherein the one or more processors are configured to embed at least part of the state information upon initially provisioning the client.

7.	(Previously Presented)	The system according to claim 1, wherein the one or more processors are configured to embed at least part of the state information in response to receiving a request from the client to communicate with the server.


assigning to the server an IP address having the at least part of the state information embedded therein, and 
sending to the client a DNS response comprising the IP address assigned to the server.

9.	(Previously Presented)	The system according to claim 1, wherein the one or more processors are configured to embed a unique identifier of the client in an IP address assigned to the client.

10.	(Previously Presented)	The system according to claim 1, wherein the IP addresses assigned to the client and to the server comprise IP version 6 (IPv6) addresses.

11.	(Currently Amended)	A method, comprising:
assigning respective Internet Protocol (IP) addresses to a client and to a server that are connected to a Wide-Area Network (WAN), wherein assigning the respective IP addresses to the client and to the server comprises embedding, in the IP addresses, state information comprising embedded routing information that includes a definition of a complete routing path between the client and the server for routing network traffic between the client and the server, wherein the complete routing path comprises a partial or a complete list of POP interfaces to traverse between the client and the server; and

receiving, from the server, one or more packets comprising the complete routing path between the client and the server, and
routing the one or more packets based on the complete routing path between the client and the server, wherein the one or more packets are routed to the client without removing the state information embedded in the IP addresses.

12.	(Canceled).

13.	(Previously Presented)	The method according to claim 11, wherein routing the network traffic comprises routing the network traffic based only on the embedded routing information that includes the definition of the complete routing path between the client and the server included in the one or more packets.

14.	(Previously Presented)	The method according to claim 11, wherein embedding the state information in the IP addresses comprises embedding, in the IP addresses, additional state information comprising a definition of a policy related to the server or the client.



16.	(Original)	The method according to claim 11, wherein embedding the state information comprises embedding at least part of the state information upon initially provisioning the client.

17.	(Original)	The method according to claim 11, wherein embedding the state information comprises embedding at least part of the state information in response to receiving a request from the client to communicate with the server.

18.	(Previously Presented)	The method according to claim 17, comprising receiving the request in a Domain Name System (DNS) request, wherein assigning the respective IP addresses to the client and to the server comprises responding to the DNS request by:
assigning to the server an IP address having the at least part of the state information embedded therein, and 
sending to the client a DNS response comprising the IP address assigned to the server.

19.	(Previously Presented)	The method according to claim 11, comprising embedding a unique identifier of the client in an IP address assigned to the client.



21.	(Currently Amended)	One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors that are coupled to multiple Point-of-Presence (POP) interfaces that are distributed in a Wide-Area Network (WAN), cause the one or more processors to:
assign respective Internet Protocol (IP) addresses to a client and to a server connected to the WAN, wherein assigning the respective IP addresses to the client and to the server comprises embedding, in the IP addresses, state information comprising embedded routing information that includes a definition of a complete routing path between the client and the server for routing network traffic between the client and the server, wherein the complete routing path comprises a partial or a complete list of POP interfaces to traverse between the client and the server; and
route the network traffic over the WAN between the client and the server, in a stateless manner, based on the state information embedded in the IP addresses, wherein routing the network traffic over the WAN between the client and the server comprises:
receiving, from the server, one or more packets comprising the complete routing path between the client and the server, and
routing the one or more packets based on the complete routing path between the client and the server, wherein the one or more packets are routed to the client without removing the state information embedded in the IP addresses.


wherein routing the network traffic over the WAN between the client and the server comprises routing the network traffic via at least a first POP interface of the multiple POP interfaces, and
wherein the one or more processors are configured to route the network traffic via at least a second POP interface of the multiple POP interfaces upon a failure of the at least the first POP interface of the multiple POP interfaces, without synchronization between the second POP interface and the first POP interface.

23.	(Previously Presented)	The method according to claim 11,
wherein routing the network traffic over the WAN between the client and the server comprises routing the network traffic via at least a first POP interface of the multiple POP interfaces, and
wherein the method comprises routing the network traffic via at least a second POP interface of the multiple POP interfaces upon a failure of the at least the first POP interface of the multiple POP interfaces, without synchronization between the second POP interface and the first POP interface. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-P. Viriyaphol and C. Jittawiriyanukoon, "Efficient routing with clue protocol for IP based networks," 2005 2nd Asia Pacific Conference on Mobile Technology, Applications and Systems, Guangzhou, China, 2005, pp. 8 pp.-8

-M. Xu, S. Yang, D. Wang and J. Wu, "Two dimensional-IP routing," 2013 International Conference on Computing, Networking and Communications (ICNC), San Diego, CA, USA, 2013, pp. 835-839.
-C. Maihofer, "A survey of geocast routing protocols," in IEEE Communications Surveys & Tutorials, vol. 6, no. 2, pp. 32-42, Second Quarter 2004.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/26/2021